Warren E. Burger: We will hear arguments next in Number 68-5009, Schneble against Florida. Mr. Wells you may proceed.
Clyde B. Wells: Mr. Chief Justice and may it please the Court. This is the case of Donald Felix Schneble versus the State of Florida and I am here representing the petitioner, Donald Felix Schneble. I would like to give you a little background on this case. The crime was committed in July of 1965. The defendant and his codefendant Edward Frank Snell, was picked up several days after the alleged commission of the crime. They were lodged in the Palm Beach County Jail. The crime allegedly occurred in Walton County, Florida, several hundred miles from where they were picked up. They were charged initially with a traffic violation, the driver of the car, the co-defendant, Snell. Mr. Schneble was charged with vagrancy at that time. He was taken to Court on the morning after he was picked up in the middle of the night and sentenced for vagrancy, given a 24-hour sentence and given credit for time served which would have started his time at 5 a.m. in that morning. During the course of the day, blood was found in the area of the front seat of the car on the right side and other damaging evidence against the defendant and his codefendant. And so the following day some six or eight -- six, five or six hours after the defendant Schneble’s sentence had expired, he was taken back before the same judge and given an additional sentence of 15 days, given the credit for time served to allow the authorities to investigate the evidence that they found in the vehicle.
Potter Stewart: That was also -- that was just a revised sentence from the vagrancy?
Clyde B. Wells: Yes sir. It was -- the previous sentence of 24 hours was withdrawn or vacated and a new sentence was imposed after the expiration of the 24-hour sentence.
Potter Stewart: And for vagrancy?
Clyde B. Wells: Yes sir. Then from that point the defendant, Schneble, was taken from the Palm Beach County Jail by two detectives, Haroun (ph) and Hailey (ph) and they were his constant companions for a period of time, ranging from the testimony from 48 or 40 to 60 hours. During that period of time the detectives Hailey (ph) and Haroun carried him to three different jails. They carried him to an airport where they kept him for three hours and questioned him. They had a fellow policeman come up behind him at a high rate of speed and throw firecrackers out and harassed the defendant and scared him. They told him that or suggested to him that his codefendant Snell had put a price of $5,000.00 on his head. They walked out of the jail with him with a cop vest to be sure nobody would shoot him on the way out and kept him under constant harassments, surveillance for this period of 40 to 60 hours, they even put a detective in the cell next to him to keep him awake and harass him during the day time on one occasion while they rested. After some 40 to 60 hours of this type of treatment, the defendant, Schneble, made a statement to him. During this same period of time the defendant Snell was being questioned by other officers and he made certain limited statements against his interest and against the interest of both of them which was also introduced at the trial. Now, these defendants were then brought back to Walton County, Florida after the body had been discovered as a result of Mr. Schneble’s statement and there they were indicted by a grand jury. The grand jury returned separate indictments against these two defendants, but upon the -- and I might add at that grand jury session, there was a non-authorized person in the grand jury room, in that a civil case was being tried at the same time and a witness in one of the civil cases wound up in the grand jury room and sat there all afternoon during the deliberation with the grand jury. A hearing was held on this and the Trial Judge determined that there was nothing improper or not improper that -- so that the indictment should be quashed.
Warren E. Burger: What? Let us make it clear Mr. Wells, how did they come on the information as to where the body of the dead woman was located?
Clyde B. Wells: That was from the statements made by the defendant, Schneble after some 40 to 60 hours of continued --
Warren E. Burger: None of those at that time had come from Snell or anyone else?
Clyde B. Wells: The only statement that had come from Snell was that he had told them the route they had taken. He had told them that when they found her, she was -- well, I do not know he -- how he said he found, but the lieutenant Larry Yates (ph) had questioned him and stated that he -- that she had been sitting in the right front of the car and that Schneble, the defendant was seated in the backseat and Snell was driving and he had choked her with a cord and Snell made the statement to him that he had painted a hypothetical of actually what happened and when they found her to do not overlook the obvious, that was his statement to him. He also told them the route they took when they left New Orleans on their way to Panama City and then on down to Tampa.
Speaker: This was -- alright.
Warren E. Burger: We will resume at usual time in the morning.